228 Ga. 402 (1971)
185 S.E.2d 803
POSS
v.
CARLTON COMPANY et al.
26741.
Supreme Court of Georgia.
Argued November 8, 1971.
Decided December 1, 1971.
Divine, Busbee & Wilkin, Reinhardt, Whitley & Sims, Glenn Whitley, for appellant.
Perry, Walters, Langstaff, Lippitt & Campbell, Jesse W. Walters, for appellees.
FELTON, Justice.
We granted certiorari to review the judgment of the Court of Appeals in Carlton Co. v. Poss, 124 Ga. App. 154 (183 SE2d 231). Upon consideration of the case we are of the opinion that the Court of Appeals correctly decided this case and its judgment is
Affirmed. All the Justices concur.